DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
Applicant argues that Kazmi fails to teach the transmit power offset is a difference between actual transmit power in different times.  The Examiner respectfully disagrees.  In view of Applicant Specification, the power offset is between backhaul link and the access link transmit simultaneously (par.005, 018, 035).  Kazmi discloses “In some of these embodiments, one of the indicated first backhaul-link output-power capability and first access-link output-power capability is reported as a relative value that indicates an offset from the other of the indicated first backhaul-link output-power capability and first access-link output-power capability” (par.094).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US Pub. 2012/0196528) in view of the Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Kazmi discloses a transmit power indication method, applied to a network device (par.039 “relay nodes in wireless networks”, par.091 “a wireless communication network that includes a wireless relay node”), comprising: 
transmitting indication information on a first link of the network device, wherein the indication information is used to indicate current transmit power of the first link of the network device (consideration is optional), or to indicate a transmit power offset of the first link (par.094 “indicates an offset……… and first access-link output-power capability”).
Kazmi fails to teach transmit power of the network device before the network device transmits the indication information.  
AAPA discloses transmit power of the network device before the network device transmits the indication information (par.051 “In the related art……a relay station performs……...The total power here is transmit power that IAB-1 broadcasts on the access link before transmitting the indication information”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kazmi with the above teaching of AAPA in order to provide the UE performs beam management and neighboring cell measurement by using the total power.
Regarding claims 2 and 13, the modified Kazmi discloses the transmitting the indication information on the first link of the network device comprises: in a case that a second link and the first link of the network device are space-division multiplexed (consideration is optional) and/or share power to be transmitted, transmitting the indication information on the first link of the network device (AAPA, par.051 “total power”).  
Regarding claims 3 and 14, the modified Kazmi discloses the first link is an access link between the network device and UE or a next hop node of the network device (Kazmi, fig.1 “Uu”), and the second link is a backhaul link between the network device and a previous hop node of the network device (Kazmi, fig.1 “Un”, par.094).  
Regarding claims 4 and 15, the modified Kazmi discloses a backhaul power of the backhaul link is less than (Kazmi, par.057, table 1) or equal to a transmit power offset of the access link (consideration is optional).  
Regarding claims 7 and 18, the modified Kazmi discloses the current transmit power is less than or equal to the transmit power of the network device before the network device transmits the indication information minus backhaul power of the backhaul link (Kazmi, par.053 “alternatively the relay node with…….6dB……24 dBm to the network node”). 
Regarding claim 12, the modified Kazmi discloses everything as claim 1 above.  More specifically, the modified Kazmi discloses an access device (AAPA, par.051 “the UE”), comprising: receiving indication information on a first link of a network device, wherein the indication information is used to indicate current transmit power of the first link of the network device (AAPA, par.051 “In the related art……a relay station performs……...The total power here is transmit power that IAB-1 broadcasts on the access link”), or to indicate a transmit power offset of the first link, wherein the transmit power offset is a difference between the current transmit power of the first link and transmit power of the network device before the network device transmits the indication information (consideration is optional).  
Regarding claim 23, the modified Kazmi discloses a processor and a memory storing therein a computer program, wherein the processor is configured to execute the computer program to implement the method according to 1 (Kazmi, par.0106).  

Claims 10-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US Pub. 2012/0196528) in view of the Applicant Admitted Prior Art (AAPA) further in view of Iyer (US Pub. 2021/0250884).
Regarding claim 10, the modified Kazmi discloses the total power is broadcast on the access link (AAPA, par.051).  However, the modified Kazmi fails to discloses transmitting the indication information via downlink control information (DCI).  
Iyer discloses transmitting the indication information via radio resource control (RRC) signaling or medium access control element (MAC CE) signaling (consideration is optional) or downlink control information (DCI) (par.0217 “the parameters indicated through DCI may be broadcast).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kazmi with the above teaching of Iyer in order to provide time adjustment for connected UEs.
Regarding claim 11, the modified Kazmi discloses the total power is broadcast on the access link (AAPA, par.051).  However, the modified Kazmi fails to teach a channel state information reference symbol (CSI-RS).  
Iyer discloses transmit a synchronization signal and PBCH block (SSB) and/or (consideration is optional) a channel state information reference symbol (CSI-RS) (par.0172).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kazmi with the above teaching of Iyer in order to improve discovery signal for backhaul IAB nodes as suggested by Iyer (par.006).
Regarding claim 25, the modified Kazmi discloses an access device (AAPA “UE”) however, the modified Kazmi fails to teach processor and a memory storing therein a computer program, wherein the processor is configured to execute the computer program.
processor and a memory storing therein a computer program, wherein the processor is configured to execute the computer program to implement the method according to 1 (Iyer, par.0135, 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kazmi with the above teaching of Iyer in order to cause the processor to perform and/or implement the systems, methods and processes a above claim 12.

Allowable Subject Matter
Claims 5-6, 8-9 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642